Citation Nr: 1704730	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 15, 2014 and in excess of 30 percent thereafter for supraventricular tachycardia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her husband 


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1974 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The case comes to the Board from the Los Angeles, California, RO, but the Oakland RO otherwise has jurisdiction.

In the April 2014 VA rating decision, the RO assigned the service-connected supraventricular tachycardia a 30 percent disability rating effective from April 15, 2014.  Since the 10 and 30 percent disability ratings are not the maximum ratings available prior to April 15, 2014 or thereafter, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2016, the Veteran testified at a Travel Board hearing at the RO in Los Angeles, California before the undersigned.  During the hearing, the Veteran waived initial Agency of Original Jurisdiction (AOJ) review of additional evidence associated with the record since the May 2014 statement of the case.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Within one year from the date of claim on appeal in December 2008, from November 21, 2008 to August 8, 2013, the Veteran's service-connected supraventricular tachycardia, as likely as not, rose to the level of severity to demonstrate paroxysmal atrial fibrillation with more than four episodes per year documented by Holter monitor and a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea and dizziness.  

2.  From August 9, 2013 to March 8, 2016, the Veteran's service-connected supraventricular tachycardia was as likely as not manifested by left ventricular dysfunction with an ejection fraction of, at worst, 45 percent and workload of greater than 5 METs but not greater than 5 METs resulting in dyspnea, fatigue, and dizziness.

3.  Since March 9, 2016, the Veteran's service-connected supraventricular tachycardia has been manifested by left ventricular dysfunction with an ejection fraction of, at worst, 20 percent, and diagnosis of chronic congestive heart failure.


CONCLUSIONS OF LAW

1.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a rating of 30 percent, and no higher, from November 21, 2008 to August 8, 2013 for supraventricular tachycardia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.100, 4.104, Diagnostic Code 7010-7011 (2016).

2.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a rating of 60 percent, and no higher, from August 9, 2013 to March 8, 2016 for supraventricular tachycardia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.100, 4.104, Diagnostic Code 7011.

3.  With reasonable doubt in the Veteran's favor, the criteria for entitlement to a rating of 100 percent since March 9, 2016 for supraventricular tachycardia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.100, 4.104, Diagnostic Code 7011.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected supraventricular tachycardia on appeal since she was last examined in June 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With regard to the March 2016 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issue on appeal and engaged in a discussion as to substantiation of the claim.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss her complaints regarding supraventricular tachycardia.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected supraventricular tachycardia, in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (o).  However, 38 C.F.R. § 3.400(o)(2) provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise it will be the date of receipt of claim.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In an April 1996 VA rating decision, service connection for familial supraventricular tachycardia was granted because, while existed prior to military service, permanently worsened as a result of such service.  The Veteran was assigned a 10 percent disability rating effective from November 22, 1993.  See 38 C.F.R. § 4.104, Diagnostic Code 7013.  In a May 1996 VA rating decision, an earlier effective date of July 30, 1993 was assigned for the 10 percent disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7010-7013.  

Pursuant to the Veteran's request for a higher rating in December 2008, the 10 percent disability rating was continued in the November 2009 VA rating decision and a 30 percent disability rating, effective from April 15, 2014, was assigned in the April 2014 VA rating decision.  See 38 C.F.R. § 4.104, Diagnostic Code 7010.  At this time, the Board considers whether a rating in excess of 10 percent prior to April 15, 2014 and in excess of 30 percent thereafter is warranted.

Diagnostic Code 7010 provides for supraventricular arrhythmias at 30 percent disabling for paroxysmal atrial fibrillation, or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  Id.

In this case, the Board finds that the Veteran's service-connected supraventricular tachycardia should also be rated by analogy under Diagnostic Code 7011 due to the closely analogous symptomatology.  See 38 C.F.R. §§ 4.104, 4.20, 4.27.

Diagnostic Code 7011 provides for ventricular arrhythmias (sustained) at 30 percent for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104.  60 percent is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  100 percent, the maximum available, is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

Higher Rating prior to August 9, 2013

On November 21, 2008, over 10 years since the date of her last treatment for the service-connected supraventricular tachycardia of record, the Veteran sought emergency room treatment for reportedly more frequent palpitations over the prior two months.  No clinical testing results were documented as the Veteran left without being evaluated.  

In the December 2008 VA Form 21-4138, the Veteran reported "having frequent episodes of palpations along with shortness of breath and dizziness."

In May 2009, the Veteran was afforded a VA examination for arrhythmias.  Upon clinical evaluation with a Holter monitor, the VA examiner noted there no findings of atrial fibrillation or significat bradyarrhythmia and the Veteran's reported symptoms did not correlate with arrhythmia or segment shift.

From December 2012 to January 2013, the Veteran underwent a private Holter monitor testing for 30 days.  In January 2013, the private physician summarized the Veteran's results revealed paroxysmal atrial fibrillation with ventricular response up to 200 bpm.  These results also revealed more than four episodes of atrial fibrillation.  

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record shows that within one year from the date of claim on appeal in December 2008, from November 21, 2008 to August 8, 2013, the Veteran's service-connected supraventricular tachycardia, as likely as not, rose to the level of severity to demonstrate paroxysmal atrial fibrillation with more than four episodes per year documented by Holter monitor and a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea and dizziness.  As such, a rating of 30 percent, and no higher, is warranted from November 21, 2008 to August 8, 2013 under Diagnostic Codes 7010-7011.  As shown above, the service-connected disability was not manifested by symptomatology of, or closely analogous to, acute congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, nor left ventricular dysfunction with an ejection fraction of 30 to 50 percent to warrant the next-higher rating of 60 percent under Diagnostic Code 7011 at any time during this appeal period.  

Higher Rating from August 9, 2013 to March 8, 2016

While seeking private treatment on August 9, 2013, results from an echocardiogram revealed, in part, left ventricular dysfunction with an ejection fraction of 45 percent. 

In April 2014, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for heart conditions.  Following the clinical evaluation and review of the claims file, the VA examiner documented the Veteran's diagnosis of supraventricular arrhythmia, required continuous medication, the previous August 2013 echocardiogram results of the left ventricular dysfunction with an ejection fraction of 45 percent, and no findings of congestive heart failure, cardiac hypertrophy or cardiac dilatation nor any results from METs testing.  See 38 C.F.R. § 4.100(b)(2) (METs testing is not required when the left ventricular ejection fraction has been measured and is 50% or less).

While seeking private treatment in February 2015, results from an echocardiogram revealed, in part, left ventricular dysfunction with an ejection fraction of 50 percent.

The Veteran also submitted a December 2015 DBQ examination report for heart conditions completed by a private physician.  The examiner documented the Veteran's diagnoses of congestive heart failure (with no acute episodes in the past year) and atrial fibrillation, required continuous medication, and no findings of cardiac hypertrophy or cardiac dilatation.  Upon an interview-based METs test, the Veteran demonstrated a workload of more than 3 to 5 METs resulting in dyspnea, fatigue, and dizziness, and the examiner noted such METs level limitation was solely due to the Veteran's heart conditions.  While results from an echocardiogram were not provided, the examiner did not indicate that left ventricular ejection fraction testing was needed in this case.  See 38 C.F.R. § 4.100(c) (when left ventricular ejection fraction testing is not of record, the cardiovascular disability is to be evaluated based on the alternative criteria unless the examiner states that such testing is needed in a particular case because the available medical information does not sufficiently reflect the severity of the disability). 

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record shows that from August 9, 2013 to March 8, 2016, the Veteran's service-connected supraventricular tachycardia was manifested by left ventricular dysfunction with an ejection fraction of, at worst, 45 percent and workload of greater than 5 METs but not greater than 5 METs resulting in dyspnea, fatigue, and dizziness.  As such, a rating of 60 percent, and no higher, is warranted from August 9, 2013 to March 8, 2016 under Diagnostic Code 7011.  As shown above, the service-connected disability was not manifested by symptomatology of, or closely analogous to, chronic congestive heart failure, workload of 3 METs or less, nor left ventricular dysfunction with an ejection fraction less than 30 percent to warrant the next-higher rating of 100 percent under Diagnostic Code 7011 at any time during this appeal period.     

Higher Rating since March 9, 2016

While seeking private treatment on March 9, 2016, results from an echocardiogram revealed, in part, left ventricular dysfunction with an ejection fraction of 20 percent.

In April 2016, results from a private echocardiogram revealed, in part, left ventricular dysfunction with an ejection fraction of 24 percent.

A June 2016 private treatment record noted the Veteran's diagnoses of cardiovascular disabilities include chronic systolic congestive heart failure.

Approximately one week later, the Veteran underwent an additional VA DBQ examination for heart conditions through MSLA Medical Corporation.  Following the clinical evaluation and review of the claims file, the VA examiner documented the Veteran's diagnoses include supraventricular arrhythmia, required continuous medication, cardiac dilatation upon X-ray results in November 2015, and there were no findings of cardiac hypertrophy or congestive heart failure.  Upon an interview-based METs test, the Veteran demonstrated a workload of more than 3 to 5 METs resulting in fatigue and palpitations.  The examiner further noted the previous March 2016 echocardiogram results of the left ventricular dysfunction with an ejection fraction of 20 percent and previous April 2016 cardiac MRI result of the left ventricular dysfunction with an ejection fraction of 24 percent.  In a June 2016 VA addendum report, the VA examiner clarified that the Veteran's METs score is at least as likely as not solely due to cardiac function.

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record shows that from since March 9, 2016, the Veteran's service-connected supraventricular tachycardia has been manifested by left ventricular dysfunction with an ejection fraction of, at worst, 20 percent, and diagnosis of chronic congestive heart failure.  As such, a rating of 100 percent, the maximum available, is warranted since March 9, 2016 under Diagnostic Code 7011.  

Additional Considerations

The Board has considered the Veteran's reported history of symptomatology related to the service-connected disability pursuant to seeking VA compensation benefits and at private and VA treatment and examination sessions.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, her statements do not rise to a level of competency to identify the specific levels of cardiovascular impairment according to the appropriate diagnostic codes and relevant rating criteria to warrant the next-higher ratings during the appeal periods prior to March 9, 2016.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) during the appeal periods prior to March 9, 2016.  However, in this case, the Board finds that the record does not show that the Veteran's disability was so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis at any time during the appeal periods prior to March 9, 2016.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned evaluations for the appeal periods prior to March 9, 2016 with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology for supraventricular tachycardia for which service connection is in effect.  See 38 C.F.R. § 4.104, Diagnostic Codes 7010-7011.  Throughout the course of the appeal prior to March 9, 2016, the Veteran's medical history includes heart palpitations, dyspnea, fatigue, dizziness, cardiac dilatation, and atrial fibrillation.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's supraventricular tachycardia that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met at any time prior to March 9, 2016.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the disability on appeal are in effect for the appropriate periods on appeal.  Accordingly, any additional staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505. 

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the service-connected disability on appeal.

The Board further notes that the Veteran has been employed throughout the appeal period; therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record in connection with the service-connected disability currently on appeal at any time prior to March 9, 2016, and, thus, is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 



	(CONTINUED ON NEXT PAGE)



ORDER

A rating of 30 percent, and no higher, from November 21, 2008 to August 8, 2013, 60 percent, and no higher from August 9, 2013 to March 8, 2016, and 100 percent since March 9, 2016 for supraventricular tachycardia is granted, subject to the regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


